DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The amendment received on 03/09/2022 has been entered and made of record. 
Claims 1-7, 9-18 and 20 are now pending.

Response to Arguments/Remarks
Applicant's arguments filed on 03/09/2022 with respect to claims 1 and 11 have been considered but are moot in view of the new ground(s) of rejection herein below, necessitated by the amendment. 

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP 606.01 [R-2].

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d): 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:



Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 18 depends from claim 11, and only repeats features recited in claim 11.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 9-18 and 20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.   

Claim 1 recites in line 15: “wherein preprocessing the data to be compressed comprises that:”. However, nothing follows this wherein clause. 
Claim 1 recites in line 16: “the 63 AC coefficients”.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites in lines 24-25: “optimizes the target quantization table to optimize all quantization tables satisfying the target compression ratio”. This section is not understood because of the following: (1) where do “all quantization tables” come from and how they are related to “the target quantization table”. (2) this section seems to indicate that optimization of the target quantization table is for the purpose of optimizing all quantization tables, which doesn’t make sense. Please clarify.
Claim 1 recites in line 27-28 “a selected target quantization table”. It is not clear how this “selected target quantization table” is related to the target quantization table defined earlier in line 3. It is further not clear whether it is selected from “all quantization tables satisfying the target compression ratio” defined in line 25.
Claim 1 recites in lines 31-32 “optimizes the target quantization table including a synchronization optimization of all coefficients in the target quantization table”. It is not clear whether it is referring to the “selected target quantization table” or the target quantization table defined in line 3.
Claim 1 recites in lines 33-34 “quantization tables satisfying the target compression ratio”. Are they the same or different from “all quantization tables satisfying the target compression ratio” defined in line 25?

Claim 11 is rejected under 35 U.S.C. 112(b) for the same reasons as stated above regarding claim 1. 
Claims not mentioned specifically are dependent on indefinite antecedent claims.

Allowable Subject Matter
Claims 1-7, 9-18 and 20 are not rejected over the prior art of record. These claims may be allowable if the rejections under U.S.C. 112(b) above are overcome.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
    
Examiner’s note
Applicant is encouraged to schedule a telephone interview with the Examiner to discuss any issues related to the claimed invention and the references cited in the current/previous Office Action(s). The Examiner can be reaches at (571)270-5363 (email: Li.Liu2@USPTO.GOV).	

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/LI LIU/Primary Examiner, Art Unit 2666